EXHIBIT 10.50
(For directors who have already selected a Specified Distribution Date for their
non-grandfathered deferrals)
ITT CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
DEFERRAL ELECTION FORM
(2009/2010 Tenure)
Please read carefully before completing:

  •   Complete this form and return to: Attention: Vivian Houchens, The Newport
Group, 3957 Westerre Parkway, Suite 401, Richmond, VA 23233, and retain a
duplicate copy for your records.     •   The Newport Group must receive your
signed completed form on or before November 21, 2008 for your deferral election
to be effective.

SECTION 1 – DIRECTOR INFORMATION

               
Last Name
  First Name   MI   Social Security Number
 
             
Mailing Address
          Daytime Telephone
 
           

I understand that this Deferral Election Form relates to the deferral of the
cash portion of my $90,000 annual retainer (“$90,000 Annual Retainer”) to be
earned as a Non-Employee Director of ITT Corporation (the “Company”) during the
period from the Annual Meeting of Shareholders in 2009 until the day immediately
preceding the date of the Annual Meeting of Shareholders in 2010 pursuant to the
ITT Corporation Deferred Compensation Plan for Non-Employee Directors (the
“Plan”). Any capitalized terms used in this Deferral Election Form, if not
otherwise defined herein, will have the same meanings as provided in the Plan.
SECTION 2 – DEFERRAL ELECTION
(select one)

o   I hereby elect NOT to defer my $90,000 Annual Retainer.   o   Retirement
Subaccount: I hereby elect to defer receipt of my $90,000 Annual Retainer and to
allocate it to my Retirement Subaccount. Amounts allocated to the Retirement
Subaccount will be distributed as a lump sum upon the earlier of your Retirement
or death.   o   In-Service Subaccount: I hereby elect to defer receipt of my
$90,000 Annual Retainer and to allocate it to my In-Service Subaccount. Amounts
allocated to the In-Service Subaccount will be distributed as a lump sum upon
the earliest of (1) [INSERT DIRECTOR’S SPECIFIED DISTRIBUTION DATEi], which is
the Specified Distribution Date you previously elected, (2) your Retirement or
(3) your death.

SECTION 3 – INVESTMENT ELECTION
I elect the following with respect to my $90,000 Annual Retainer deferral:
(select one if you have elected to defer your $90,000 Annual Retainer)

o   Fixed Rate Fund. My $90,000 Annual Retainer will earn an annual rate of
interest updated as of the annual meeting date each year.   o   ITT Corporation
Stock Fund. My $90,000 Annual Retainer will be deemed invested in ITT
Corporation common stock, including dividends.

Page 1 of 3



--------------------------------------------------------------------------------



 



(For directors who have already selected a Specified Distribution Date for their
non-grandfathered deferrals)
SECTION 4 – SUBSEQUENT ELECTIONS
Except as described in this Section 4, the deferral elections you make pursuant
to Section 2 (which determine when your deferrals will be paid) may not be
changed after November 21, 2008.
What changes are permitted after November 21, 2008? You may, at a later date and
pursuant to a separate election form referred to as a “Subsequent Election”
form, select a later “Specified Distribution Date” for your “In-Service
Subaccount,” subject to the restrictions below under “Restrictions on Subsequent
Elections.” (Your “In-Service Subaccount” includes any amounts you have elected
to allocate to that account pursuant to Section 2 as well as prior deferrals
(other than Grandfathered Deferrals) you have elected to have paid at a
specified date. Amounts in your “In-Service Subaccount” are paid on the earliest
of your “Specified Distribution Date,” your Retirement or your death.)
Restrictions on Subsequent Elections:

•   Any new Specified Distribution Date you elect would have to be at least
5 years later than the Specified Distribution Date then in effect.

For example: Your Specified Distribution Date is currently [INSERT DIRECTOR’S
SPECIFIED DISTRIBUTION DATE]. Accordingly, if you want to change that Specified
Distribution Date in the future, the new Specified Distribution Date could not
be earlier than [INSERT DATE THAT IS 5TH ANNIVERSARY OF DIRECTOR’S SPECIFIED
DISTRRIBUTION DATE].

•   The Subsequent Election form would have to be delivered on or before the
date that is 12 months before the Specified Distribution Date then in effect (or
such earlier date as the Administrative Committee may prescribe for Subsequent
Elections).

For example: Since your Specified Distribution Date is currently [INSERT
DIRECTOR’S SPECIFIED DISTRIBUTION DATE], if you want to change that Specified
Distribution Date in the future, the Subsequent Election form you would execute
with the new Specified Distribution Date would have to be delivered on or before
[INSERT DATE THAT IS 12 MONTHS BEFORE DIRECTOR’S SPECIFIED DISTRRIBUTION DATE],
or such earlier date as the Administrative Committee may prescribe for such
elections.
Note that regardless of the Specified Distribution Date you select for
distribution of your In-Service Subaccount, amounts in that account will be
distributed on the earliest of your Specified Distribution Date, your Retirement
or your death. Accordingly, your payments will never be deferred beyond your
Retirement or death.
SECTION 5 – BENEFICIARY DESIGNATION
I understand that if I die before the payment date I select, a lump sum payment
of my combined Retirement Subaccount and In-Service Subaccount shall be paid to
my Beneficiary as designated by me on a separate Beneficiary Designation form.
SECTION 6 – ACKNOWLEDGEMENT AND AUTHORIZATION
I acknowledge and agree that I have received and reviewed a copy of the Plan and
I hereby agree to defer payment of meeting fees as indicated in Section 2 above
and I understand that I relinquish any right to receive any such payment with
respect to such deferred payment of meeting fees until the date or event I
elected.
I specifically understand and agree to the following:

  1)   My deferral election may not be revoked after November 21, 2008.     2)  
All deferral elections shall be made in accordance with and governed by the
terms of the Plan.     3)   The Plan is unfunded and my rights thereunder shall
be no greater than those of a general unsecured creditor of the Company.     4)
  The Company makes no assurances, and assumes no responsibility, as to the tax
effect of my participation in the Plan or any deferral election or payment
thereunder.

Page 2 of 3



--------------------------------------------------------------------------------



 



(For directors who have already selected a Specified Distribution Date for their
non-grandfathered deferrals)

  5)   This Deferral Election Form must be filed with the Company on or before
November 21, 2008 for my deferral election to be effective.

I have read and understand this Deferral Election Form and hereby authorize the
Company to take all actions indicated on this form.

         
 
       
 
       
Date
  Director’s Signature    

 

i   This would be the distribution date previously selected for
non-grandfathered deferrals. If the director has not previously selected a
distribution date for non-grandfathered deferrals, use the other deferral
election form.

Page 3 of 3